Citation Nr: 1312374	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  07-36 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The Veteran had active service from May 1966 to April 1970. 

This matter came before the Board of Veterans' Appeals  (Board) on appeal from decisions of April 2006 and May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The RO originally awarded service connection for PTSD in a rating decision dated April 2006.  The Veteran's PTSD was evaluated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 17, 2004, the date that the Veteran filed his original service connection claim for PTSD.  The Veteran was notified of this decision and provided his appellate rights. 

Within one year from the date of the original rating decision, the Veteran submitted a statement (in March 2007) in which he requested that his claim for PTSD be reopened.  Enclosed was a letter from his therapist.  Thereafter, in May 2007, the RO issued a rating decision in which it continued the Veteran's 50 percent evaluation for PTSD under Diagnostic Code 9411, effective November 17, 2004.  The Veteran was notified of this decision and provided his appellate rights.  He filed a timely notice of disagreement in June 2007.  The RO issued a statement of the case (SOC) in September 2007 and the Veteran timely perfected this appeal in November 2007. 

According to 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period will have been considered to have been filed in connection with the claim which was pending at the beginning of the appeal period.  The case was remanded by the Board in May 2011.  In the remand, the Board explained that this appeal stemmed from the initial 50 percent rating assigned following the grant of service connection, pursuant to 38 C.F.R. § 3.156(b) because the Veteran submitted new and material evidence in support of his claim prior to the expiration of the one-year appeal period following notice of the April 2006 rating decision.  

The Veteran has an increased rating claim pending and has indicated that he is unemployable due to service-connected disabilities.  This raises the issue of a TDIU.  A TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran is not employed according to the most recent evidence of record, and he attributes his unemployability to both physical impairment and psychiatric impairment.  Inasmuch as there is evidence of unemployability, a claim for a TDIU is raised by the record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran stopped working in 2006.  The Veteran's Vet Center social worker opined that the Veteran was unable to work due to, at least in part, the Veteran's service-connective PTSD.  A request for a TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.

The issue of entitlement to a TDIU is raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).

As such, the claim for entitlement to a TDIU should be developed to determine whether the Veteran is unemployable due to all of his service-connected disabilities.  

In this regard, the Agency of Original Jurisdiction (AOJ) should send the Veteran a duty-to-notify letter in compliance with 38 C.F.R. § 3.159 for the TDIU component of the increased evaluation claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim, since the effective date of service connection.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  He should also be requested to complete and return a TDIU form.

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this regard, TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

If, however, a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

In addition to the service-connected PTSD, rated as 50 percent disabling, the Veteran has also established service connection for diabetes mellitus, type II, with a 20 percent rating; residuals of a fractured nose, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss and residuals of a fractured humerus, both rated as noncompensable.  The combined disability rating for the service-connected disabilities is 60 percent from November 17, 2004 (this is prior to the grant of service connection for diabetes), and 70 percent, effective February 27, 2008.  

The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The issue of whether a rating in excess of 50 percent for PTSD is warranted is inextricably intertwined with the TDIU issue as the highest rating for PTSD contemplates total occupational impairment.   

Finally, it is noted that VA treatment records were added to the claims folder and Virtual VA following the issuance of the supplemental statement of the case in September 2011.  As the case must be remanded, the RO will have an opportunity to  review these records on remand.

Accordingly, the case is REMANDED for the following action:

1.  The record shows that the Veteran is not working and a private social worker has opined that the Veteran's service-connected PTSD prevents him from obtaining gainful employment.  Advise the Veteran of the information and evidence that would substantiate his claim for entitlement to TDIU, including, but not limited to, his last date of employment, work history, employee records, statements from employers and any other corroborating information that would show unemployability.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159.  

In addition, request that he complete a TDIU claim form, so that he can provide information pertaining to his education, work experience, and training.

2.  After completion of the above development, obtain an opinion from an appropriate VA examiner as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected PTSD, diabetes, residuals of a fractured nose, tinnitus, bilateral hearing loss, and residuals of a fractured humerus render the Veteran unable to obtain and/or maintain gainful employment, given his level of education and work history.  The Veteran's age may not be considered.  

If the Veteran's service-connected disabilities do not singly or cumulatively render him unemployable, the examiner should report the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

3.  Ensure that the information provided in the opinion satisfies the criteria above and, if not, return the report(s) as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, which considers evidence added to the record since the September 2011 supplemental statement of the case, and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


